Citation Nr: 0032288	
Decision Date: 12/11/00    Archive Date: 12/20/00

DOCKET NO.  97-15 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran served on active duty from November 1973 to April 
1975.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
April 1998 rating determination, by the Columbia, South 
Carolina, Regional Office (RO).


REMAND

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.

In April 1999, this case was remanded to obtain an 
examination report and answers to specific medical questions.  
The examination reports that have been added to the record 
included conflicting medical opinions.  One of the physicians 
who examined the veteran stated that additional psychological 
tests might be helpful in determining the the nature of the 
veteran's psychiatric disorders.  The additional tests were 
not undertaken, and the questions presented in the remand of 
April 1999 have not been answered.   For these reasons, the 
case must be remanded for further development.

In addition, recent legislation must be taken into account in 
developing this claim.  In legislation passed in October 
2000, Congress repealed the requirement under 38 U.S.C.A. 
§5107 that a well-grounded claim needs to be submitted before 
VA is required to assist the claimant.  See Veterans Claims 
Assistance Act of 2000, Publ. L. No. 106-475, § 3(a), 114 
Stat. 2096, __ (2000) (to be codified at 38 U.S.C. §5103A).  
Accordingly, pursuant to the new legislation, the RO should 
assist the veteran in developing all facts pertinent to her 
claim.

Accordingly this case is REMANDED for the following 
development:

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or statement of medical opinion must 
read the entire remand, to include the 
explanatory paragraphs above the numbered 
instructions.  

2.  The RO should obtain copies of all 
records of psychiatric treatment of the 
veteran (whether VA or non-VA), since 
March 2000 which are not currently of 
record.  The veteran should also be asked 
to provide any information or sources of 
evidence to support her claim of service 
connection.  All such evidence should be 
associated with the claims file.

3.  In the event any of the above 
development cannot be obtained, the RO 
should ensure that efforts to obtain the 
information requested above are fully 
documented in the record. 

4.  The veteran should be referred for a 
VA psychiatric examination by a panel of 
psychiatrists, who have not previously 
examined, evaluated or treated the 
veteran, to ascertain the nature, extent 
and etiology of all current psychiatric 
pathology.  The entire claims folder and 
a copy of this remand must be provided to 
the examiners in connection with this 
opinion request.  All indicated tests and 
studies should be conducted and all 
findings should be reported in detail.  
On the basis of the current examination 
findings and information in the claims 
file, the examiners should render an 
opinion as to the medical probability 
that any findings regarding the veteran's 
psychiatric disorder are causally related 
to military service and specifically 
comment on the significance, if any, of 
service medical records.  If the veteran 
is found to have an acquired psychiatric 
disorder, the symptoms and other factors 
which support the diagnosis should be 
specifically itemized, and an opinion 
should be expressed as to whether it may 
be attributed to complaints or 
manifestations noted in service.  

The examiners should specifically answer 
the following:

a. State as precisely as possible 
the diagnoses of all psychiatric 
disorders the veteran currently has.

b.  For each diagnosis listed in 
"a," above, state as precisely as 
possible the time of onset of the 
disorder(s) and give a medical 
opinion as to whether the 
disorder(s) is/are etiologically 
related to a disease or injury the 
veteran had in service.

The examiner should set forth in detail 
all findings that provide a basis for the 
opinion.

The examiners should reconcile, to the 
extent possible, any discrepancies that 
may exist between current and past 
diagnoses. 

5.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268.

6.  Following completion of the above, 
the RO must readjudicate the claim of 
entitlement to service connection.  The 
RO should assure that the duty to assist 
was satisfied pursuant to the Veterans 
Claims Assistance Act of 2000, Publ. L. 
No. 106-475, § 3 (a), 114 Stat. 2096, 
____ (2000) (to be codified at 38 U.S.C. 
§ 5103A).  This review should include 
consideration of all of the evidence of 
record, including any evidence submitted 
by the veteran and/or her representative 
and any additional evidence obtained by 
the RO pursuant to this remand.  If the 
benefit sought on appeal remains denied, 
the veteran and her representative should 
be provided a supplemental statement of 
the case that contains a summary of the 
relevant evidence and a citation and 
discussion of the applicable laws and 
regulations.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 



4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



